DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, of the compound of example 1 (specification page 25) as the species elected to begin prosecution is acknowledged.  The election/restriction is hereby made FINAL.  

Claim Objections
Claims 1, 12, 17, 19-21 and 23 are objected to because of the following informalities: the claims contain extraneous periods.  For instance, in claim 1, in the definition of variable R1, in the last line of the definition, the term “R10.” Appears.  That is, there is an extraneous superscripted period.  R10 is the proper term.  Other instances in other variable definitions of claim 1, and the remaining claims, are similar.  Claims must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In the definition of variable R1, the moiety –C(R1a)=NR(OR1a) is unclear because variable R is undefined.  Furthermore, according to valance bond theory, the tetra-coordinate nitrogen atom must have a positive charge if this formula is correct. Why is a charge not indicated?  Or, on the other hand, is the OR1a moiety a substituent on variable R?  Likewise, in the definition of variable R10, the moiety –C(R10a)=NR(OR10a) is unclear for the same reasons above.  Likewise, –C(R2a)=NR(OR2a) in the definition of variable R2.  Likewise, –C(R20a)=NR(OR20a) in the definition of variable R20.  Likewise, –C(R3a)=NR(OR3a) in the definition of variable R3.  Likewise, –C(R30a)=NR(OR30a) in the definition of variable R30.  
Clarification is in order.  

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
3, there is insufficient antecedent basis for the limitations “…-C(O)N(R3a)2 and –OR3a…” in the claim.  
The examiner respectfully suggests that the proper moieties are: -C(O)N(R30a)2 and –OR30a.  (Note the corresponding definitions of variable R30 of claim 1, the claim from which claim 21 immediately depends.)  

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In the definition of variable R3, there is insufficient antecedent basis for the limitations “…-OR3a…” and “…R3a…” in the claim.  
The examiner respectfully suggests that the proper moieties are: -OR30a and R30a.  (Note the corresponding definitions of variable R30 of claim 1, the claim from which claim 22 immediately depends.)  

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	The limitation “…or otherwise affect properties and/or behavior of IRAK-4 polypeptides or polynucleotides…” is unclear.  This would appear to be a wholly subjective evaluation of a threshold for properties and/or behavior above which the 
	Clarification is very much in order.  

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).  

Markush Search
All claims have been examined with respect to formal matters.
The elected species has been searched and is deemed free of the prior art.  That being the case, the search was expanded as called for under Markush examination practice, a compound-by-compound search.  This resulted in all remaining species being searched and also deemed free of the prior art.  

Allowable Subject Matter
The subject matter of the instant claims would be allowable once the objection and 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
	The key to the instant invention is the Markush group of compounds of Formula (I).  Journal of Medicinal Chemistry (2015), 58(1), pp. 96-110, cited in the IDS, may be taken as a recent representative example of the closest prior art.  The reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        1/15/2022